Citation Nr: 1530764	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  10-47 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling from August 7, 2006, to December 23, 2013, and as 70 percent disabling thereafter.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

K. Neilson, Counsel




INTRODUCTION

The Veteran had active military service from January 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that increased from noncompensable to 50 percent the Veteran's disability evaluation for his service-connected psychiatric disorder and denied entitlement to TDIU.

The Board notes that on his VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran checked the box indicating his desire to present testimony at hearing before a Veterans Law Judge, sitting at an RO.  A review of the Veteran's Virtual VA and VBMS files fails to reveal that the Veteran withdrew his request for such a hearing and notification letters dated in November 2014 and February 2015 indicate that the Veteran had been placed on the list of persons wanting to appear for a Travel Board hearing.  (These notifications letters are contained in the Veteran's Virtual VA file.)  Although information in VACOLS indicates that the Veteran was scheduled for a hearing to be held on April 1, 2015, and notes that the Veteran failed to report for his scheduled hearing, the Board can find no evidence to verify that the Veteran was in fact informed of his scheduled hearing.  The Veteran's Virtual VA and VBMS files do not contain any hearing notification letter or any other evidence to suggest that the Veteran was made aware of his scheduled hearing.  Given this irregularity, as it is common practice to include in the claims file a copy of the letter sent notifying a claimant of his/her scheduled hearing, the Board cannot simply consider that Veteran's hearing request to be withdrawn on account of his failure to report for his scheduled hearing.  See 38 C.F.R. § 20.704(d) (2014).  Rather, because it is necessary to remand the matters currently before the Board for further development, the agency of original jurisdiction (AOJ) should, on remand, clarify with the Veteran whether he still desires a Board hearing.



REMAND

In a July 2014 response to a June 2014 supplemental statement of the case (SSOC), the Veteran argues that his case is not ripe for appellate review due to the fact that relevant treatment records remain outstanding.  The Board agrees.  At the outset, the Board notes that the Veteran has indicated psychiatric treatment at "Jefferson Barracks," records from which have not been obtained.  However, in a July 2007 statement, the Veteran reported that he was treated at Jefferson Barracks in the 1970s.  As the claim currently before the Board stems from an August 2006 request that his already service-connected psychiatric disability be re-evaluated, the Board cannot conclude that records from Jefferson Barracks would be pertinent to the current appeal, as the issue before it is the severity of the Veteran's psychiatric disability from 2005 forward and the impact of the Veteran's service-connected disabilities on his ability to function occupationally.  

The Veteran also stated that he has received PTSD treatment at the Vet Center in Springfield, Illinois.  Although the claims folder contains some records from this facility, it does not appear as though the AOJ has attempted to obtain the Veteran's records from the Springfield Vet Center.  Rather, it appears that the records from that facility were either supplied by the Veteran or were received as part of the Veteran's records from the Social Security Administration (SSA).  Either way, the Board cannot be sure that it has before it all relevant records pertaining to treatment of the Veteran at the Springfield Vet center.  Accordingly, because records related to treatment of the Veteran's PTSD during the pendency of the current claim may contain information relevant to evaluating the severity of the disability, a remand is necessary for the AOJ to obtain copies of all pertinent treatment records from the Springfield Vet Center not previously associated with the claims folder and associate them with the claims folder.  See 38 U.S.C.A § 5103A(b)(1) (West 2012); Golz v. Shinseki, 590 F.3d 1317, 1323 (2010); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

The Board also notes that in response to a request for records, the AOJ received from Dr. R.J., a private physician, records related to treatment of the Veteran dated through July 2010.  In May 2012, the Veteran submitted several forms authorizing VA to obtain private treatment records from various facilities.  He again indicated having received treatment to his PTSD from Dr. J., with Priority Care Providers in Springfield, Illinois, which treatment was indicated to have been from 2010 to the present.  Although the claims folder contains June 2012 treatment record from Dr. J., that record was submitted by the Veteran himself and it does not appear as though AOJ made an additional inquiry with Dr. J. for copies of more recent treatment records.  Again, the Board cannot be sure that all relevant evidence has been associated with the claims folder, as it is clear from the Veteran's submission that he has been treated by Dr. J. since July 2010.  On remand, the AOJ must attempt to obtain all relevant records from Dr. J. that have not been previously associated with the claims folder.  

The Veteran has also reported PTSD-related treatment at St. John's Hospital in Springfield, Illinois, in September 2010, and alleges that records from the Illinois Department of Human Services are relevant to the matters currently before the Board, as that is the agency that first assisted him in filing for SSA disability benefits.  Again, it does not appear as any attempt to obtain records from either facility was undertaken, although records received from SSA contain records from the Illinois Department of Human Services.  There is also a question as to whether the Veteran may have received relevant treatment at the Chicago, Illinois, VA Medical Center (VAMC).  On remand, appropriate efforts should be undertaken to ensure that all relevant records from any identified facility are associated with the claims folder.  (In this regard, the Board notes that in a January 2011 statement, the Veteran indicated that treatment at St. John's Hospital was for his prostate cancer.  On remand, the AOJ should clarify with the Veteran whether he was also seen at that facility related to his PTSD.)  

The Veteran has also argued that the AOJ has erred by failing to consider whether he is unemployable due to the combined effects of his service-connected disabilities, as opposed to due solely to his PTSD.  A review of the record fails to reveal that the Veteran has been afforded an examination to determine the impact of his service-connected disabilities, including, but not limited solely to, PTSD, on his employability.  The Board finds that such an examination is necessary in this case, especially in light of SSA's finding that the Veteran is unemployable due to his psychiatric disorder.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  As noted in the introduction, although it appears that the Veteran failed to report for his Board hearing, the record before the Board contains no documentation verifying that the Veteran was notified of the date and time of any such scheduled hearing.  The AOJ should therefore contact the Veteran and determine whether he still desires to present testimony at a hearing before the Board.  Any requested hearing should be scheduled and documented appropriately in the claims folder. 

2.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

The AOJ should specifically request from the Veteran that he provide the full name and address for Dr. R.J., as well as the dates of PTSD related treatment.  The AOJ should also ask the Veteran to clarify whether he in fact received PTSD-related treatment at St. John's Hospital and, if so, the dates of such treatment.  Following receipt of that information, the AOJ should contact the relevant physicians or facilities in question, with a request that copies of any and all records of treatment or examination of the Veteran be provided to the AOJ.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to VA.

The Veteran should be requested to sign the necessary authorization for release of records from the Illinois Department of Human Services to VA.  The AOJ should then contact that facility in an attempt to obtain any relevant records.

The AOJ should contact the VA Vet Center in Springfield, Illinois, for any treatment records for the Veteran, to include any group or individual therapy records.  The request should specifically indicate that VA is seeking the actual records and not a summary of the Veteran's treatment or symptoms.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

The Veteran has also indicated treatment at the Chicago VAMC.  The Veteran should be asked to provide the dates of such treatment at that facility and, regardless of whether the Veteran responds to that request for information, a query should be made with that facility for any records pertaining to treatment of the Veteran.  If there is no record of the Veteran having been seen there for treatment, the Chicago VAMC should provide a negative response, which should response should be documented in the claims file.

The AOJ should also ensure that all current VA treatment records have been associated with the Veteran's VBMS file.  This includes all CAPRI and CPRS records dated since April 2014. 

3.  After the development requested in paragraph 2 above has been completed, to include association with the claims folder of any records received, the AOJ should schedule the Veteran for an examination with a VA clinician with the appropriate expertise to render an opinion as to whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  The AOJ should identify for the examiner all disabilities to be considered, which should include the Veteran's service-connected PTSD, prostate cancer, urinary frequency, peripheral neuropathy of the bilateral upper and lower extremities, diabetes mellitus, erectile dysfunction, and hypogonadism.

The examiner should take a detailed history regarding the Veteran's employment and education, and the entire claims file should be reviewed.  (The Board notes that evidence in file showed the Veteran had earned a Master's Degree in public administration in 1973 and a law degree in May 1976, and had from 1970 to 2033 worked for the State of Illinois as a personnel technician, a tehnica1 advisor, and as a senior public service administrator handling personnel legal issues.)

The examiner should also review the claims file, conduct any necessary examination of the Veteran, and provide findings that take into account all functional impairments due to the Veteran's service-connected disabilities.  The examiner should then opine whether it is at least as likely as not that the Veteran is unable to secure or follow substantially gainful employment consistent with his education and occupational experience due to his service-connected disabilities.  If the examiner finds that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment only in combination with nonservice-connected disabilities, the examiner should say so.

A rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.  If it is felt that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  The examination/opinion report should include a specific discussion of the evidence of record from the Social Security Administration showing that the Veteran was found to be disabled due to his psychiatric disorder.  The examiner should indicate why this evidence does or does not support a finding of unemployability.

If the examiner finds that the Veteran is employable, the examiner should comment specifically on the type of employment that the Veteran is capable of, consistent with the Veteran's education and occupational experience and in consideration of the combined effects of the Veteran's various service-connected disabilities.  

If the VA examiner determines that the requested opinion cannot be because the examiner is not qualified to consider the cumulative effects of the Veteran's service-connected disabilities the matter should be referred to another VA examiner or qualified expert (such as one with expertise in adjudging the effects of disability on occupational tasks) to make such an assessment.  The entire claims file should be reviewed and the questions regarding employability noted above should be addressed.  

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request, especially with respect to the request that the VA examiner must consider the combined effects to the Veteran's service-connected disabilities on his occupational functioning.  If any report is insufficient, it must be returned to the examiner or reviewer for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal. If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



